Citation Nr: 1440668	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-44 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to June 1984 and from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In October 2008, the Veteran raised a claim of entitlement to service connection for left knee arthritis and meniscus tear.  Although he has been granted service connection for left lateral tibial plateau fracture and left total knee arthroplasty as of February 2012, this particular claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the Veteran's sleep apnea and insomnia claims in March 2014 in order for the Veteran to be afforded a VA examination in order to determine whether his diagnosed sleep apnea and insomnia are related to his military service, to include his credible report of snoring and sleep difficulty during service.  

Pursuant to the March 2014 remand, the Veteran was afforded a VA examination for his sleep apnea in June 2014.  After examination of the Veteran, the VA examiner opined that the "Veteran clearly has sleep apnea but it is less likely as not related to active military service in 1985-1988 when he was 26 years old."  The examiner further stated that definite risk factors for obstructive sleep apnea are advancing age, male gender, obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  The examiner also noted that potential risk factors include heredity, smoking, and nasal congestion.

The Board finds that the opinion rendered by the June 2014 VA examiner is inadequate for evaluation purposes.  Specifically, it does not appear that the VA examiner considered the Veteran's first period of military service from August 1979 to June 1984.  Indeed, the examiner only referred to the Veteran's second period of military service from January 1985 to January 1988.  Pertinently, the Veteran has reported that he was told by his fellow service members that he snored throughout his military service.  Also, his wife submitted a statement dated March 2009 that the Veteran had snored since they were married in 1981.  The Board has no reason to doubt the credibility of the Veteran and his wife regarding his snoring and difficulty sleeping during this period.  Moreover, although the examiner reported the aforementioned risk factors, it is unclear as to whether the examiner attributed these factors specifically to the Veteran's sleep apnea.  In this regard, although she noted craniofacial abnormalities as a risk factor, a review of the record does not reveal any indication that the Veteran currently has such.  Further, it is unclear as to whether heredity, smoking, and nasal congestion are related to the Veteran's sleep apnea as these were only referred to as "potential risk factors."  In light of the foregoing, the Board finds that a clarifying medical opinion should be obtained as to whether the Veteran's current sleep apnea is related to his military service, to include his credible report of snoring.  

Pursuant to the March 2014 remand, the Veteran was also afforded a VA psychological examination in May 2014 for his insomnia.  After examination of the Veteran, the VA examiner reported that the Veteran does not meet the DSM-V criteria for a diagnosis of insomnia.  The examiner also declined to diagnose the Veteran with an acquired psychiatric disorder.  The examiner further reported that a diagnosis of insomnia requires that "[c]oexisting mental disorders and medical conditions do not adequately explain the predominant complaint of insomnia.  Per the [V]eteran's self-report/description his sleep disturbance is caused by (explained) by his chronic pain conditions and not related to military service."   

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although insomnia was not diagnosed during the May 2014 VA psychological examination, the Board observes that the presence of diagnoses of insomnia as well as an acquired psychiatric disorder have been noted on multiple occasions during the appeals period, which the Board notes dates back to 2009.   Notably, a VA treatment record dated July 2011 documents a diagnosis of seizure disorder.  Also, S.A., M.D. diagnosed the Veteran with insomnia in May 2009.  Further, a VA treatment record dated May 2009 documents diagnoses of depression and seizure disorder, and a December 2008 VA treatment record notes a diagnosis of insomnia with multifactorial causes.  Crucially, none of these previously diagnosed disorders were addressed by the VA examiner.  Therefore, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed insomnia is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Refer the case to an appropriate clinician for a medical opinion as to the etiology of the Veteran's sleep apnea and insomnia.  The examiner should review the Veteran's claims file and provide an opinion as to the following:

a.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to either or both periods of active military service, to include his credible report of snoring.

Review of the entire file is required; however, attention is invited to the credible reports of the Veteran's wife, indicating that the Veteran has snored since their marriage in 1981.  Additionally, the examiner must address whether the risk factors stated in the June 2014 VA examination report specifically apply to this Veteran.

b.  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed insomnia is related to either or both periods of active military service, to include his credible report of difficulty sleeping.

If the examiner determines that the Veteran does not suffer from insomnia, he/she must reconcile their opinion with medical records from Dr. S.A. dated May 2009 as well as a VA treatment record dated 
December 2008 that document diagnoses of insomnia.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an examination of the 
Veteran is necessary, an examination should be 
scheduled.  A report should be prepared and 
associated with the Veteran's VA claims folder.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



